                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 DONALD KRESSE,
                                            Case No. 2:18-cv-00013-BLW
        Plaintiff,
                                            MEMORANDUM DECISION &
        v.                                  ORDER

 CABELA’S WHOLESALE, INC.,

      Defendant.
 ______________________________

 CABELA’S WHOLESALE, INC.,

        Third-Party Plaintiff,

         v.

 FACILITYSOURCE, LLC,

        Third-Party Defendant.


                                 INTRODUCTION

      Before the Court is Plaintiff Donald Kresse’s motion to amend his

complaint to add a defendant. Dkt. 31. For the reasons explained below, the Court

will deny the motion.



MEMORANDUM DECISION AND ORDER - 1
                                  BACKGROUND

      On the morning of December 23, 2015, Kresse drove to Cabela’s in Post

Falls, Idaho to do some holiday shopping. It had been snowing, and the parking lot

was covered with snow. On his way into the store, Kresse slipped and fell in the

parking lot, injuring his left leg and ankle.

      In December 2017, Kresse sued Cabela’s for negligence and negligent

infliction of emotional distress. Cabela’s answered in January 2018, and shortly

after that, the Court entered a Case Management Order. See Dkts. 4, 9. Based on

the parties’ March 2018 stipulation, the Case Management Order set a deadline of

May 15, 2018 for motions to amend pleadings and join parties. See Apr. 27, 2018

Case Management Order, Dkt. 12, ¶ 2.

      In April 2018 – just a few weeks before the deadline to amend pleadings

expired – Cabela’s moved for leave to file a third-party complaint against

FacilitySource, LLC. See Dkt. 11. Cabela’s proposed amended complaint alleged

that FacilitySource was obligated to plow the Cabela’s parking lot on December

23, 2018 – the date Kresse was injured – but that it had failed to do so. See

Proposed Am. Compl., Dkt. 11, ¶ 11.

      The Court granted Cabela’s motion, and FacilitySource has thus been

involved in this litigation as a third-party defendant since June 2018, when it

answered Cabela’s third-party complaint. In February 2019 – roughly eight months


MEMORANDUM DECISION AND ORDER - 2
after FacilitySource first got involved in this case – Kresse requested leave to

amend his complaint to add FacilitySource as a direct defendant.

                                  LEGAL STANDARD

       Motions to amend a pleading filed after the scheduling order deadline has

expired are governed not by the liberal provisions of Rule 15(a) of the Federal

Rules of Civil Procedure but by the more restrictive provisions of Rule 16(b)

requiring a showing of “good cause.” Johnson v. Mammoth Recreations, Inc., 975

F.2d 604 (9th Cir. 1992).1 The focus of Rule 16(b)’s good cause standard is the

diligence of the moving party. Id. at 608. A court should find good cause only if

the moving party shows it “could not reasonably meet the established timeline in a

scheduling order despite [its] diligence.” DIRECTV, Inc. v. Busdon, No. CV-04-

265-S-LMB, 2005 WL 1364571, *1 (D. Idaho June 8, 2005). “Moreover,

carelessness is not compatible with a finding of diligence and offers no reason for a

grant of relief.” Johnson, 975 F.2d at 609 (citing Engleson v. Burlington N. R.R.,

972 F.2d 1038, 1043 (9th Cir. 1992)).

       When determining whether to grant a motion to amend outside the deadline




       1
        Plaintiff argues that the Court should grant him leave to amend under both Rule 15(a)
and Rule 16(b). See Motion Mem., Dkt. 31-2. Because the scheduling deadline has passed,
however, the Rule 16(b) standard applies here. Johnson, 975 F.2d at 608. For that reason, the
Court will not address plaintiff’s argument under Rule 15(a).



MEMORANDUM DECISION AND ORDER - 3
imposed in the scheduling order, a court may also consider “the existence or

degree of prejudice to the party opposing the modification.” Id. But, while a court

is allowed to consider any prejudice that may occur, the court should focus its

inquiry “upon the moving party's reasons for seeking modification.” Id. If the party

moving to amend “was not diligent, the inquiry should end.” Id.

                                     ANALYSIS

      Kresse argues that although FacilitySource has been a party to this litigation

since June 2018, he did not become aware of a “special relationship” between

himself and FacilitySource until October 23, 2018, when Jesse Sonneland was

deposed. Motion Mem., Dkt. 31-2, at 7. Kresse says that because of that alleged

special relationship, FaciltySource owed him a direct duty. Kresse does not explain

this relationship in any detail, but he does say that if he is permitted to sue

FacilitySource directly, this might “enhance[] the possibility of settlement and

avoid[] burdening judicial resources.” Id. at 7.

      The Court is not persuaded. Even accepting Kresse’s assertion that he was

unaware of any facts that might support his alleged claim against FacilitySource

until late October 2018, he still has explained why he waited over three months –

until February 4, 2019 – to seek leave to amend his complaint. Given this

unexplained delay, Kresse has failed to establish diligence, and the inquiry

therefore ends. Johnson, 975 F.2d at 609. The motion will therefore be denied.


MEMORANDUM DECISION AND ORDER - 4
Given this conclusion, the Court will not address the parties’ remaining arguments.

                                     ORDER

      IT IS ORDERED that Plaintiff’s Motion to Amend Complaint (Dkt. 31) is

DENIED.

                                            DATED: April 24, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
